Citation Nr: 0205869	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
prior to November 7, 1996, for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an evaluation in excess of 30 percent from 
November 7, 1996, for PTSD.  

3.  Entitlement to an evaluation in excess of 10 percent for 
shrapnel wound of the right thigh.  

4.  Entitlement to an evaluation in excess of 10 percent for 
shrapnel wound of the head.

5.  Entitlement to an evaluation in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Lincoln, 
Nebraska.

In September 1996, the Board issued a decision that included 
a denial of the veteran's claim of entitlement to an 
increased rating for PTSD, and a grant of service connection 
for shell fragment wounds of the right thigh and head.  That 
Board decision remanded the case with respect to a claim of 
entitlement to service connection for headaches.

An October 1996 RO rating decision assigned a noncompensable 
evaluation for the shrapnel wounds to the head and right 
thigh.  The veteran appealed that decision as to the assigned 
evaluation.

Subsequently the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court) with respect to 
denied claims including a claim for an increase for PTSD.  In 
a Memorandum Decision dated June 22, 1998, for which the 
judgment was entered the following month, the Court affirmed 
the Board's denial relative to two unrelated claims, and 
vacated and remanded that aspect of the September 1996 Board 
decision denying an increased rating for PTSD.  Thereafter, 
the appeal was returned to the Board.

A December 1998 RO rating decision granted service connection 
for headaches, which was assigned a 10 percent evaluation, 
effective from August 1994.  The veteran appealed as to the 
assigned rating.

A June 1999 Board decision addressed the issues of 
entitlement to increased ratings for PTSD, and for shrapnel 
wounds to the head and right thigh.  Pursuant in part to the 
Memorandum Decision of the Court in June 1998, the Board 
remanded the case to the RO for further development with 
respect to the PTSD and shrapnel wound claims.

An August 1999 RO rating decision increased the evaluation 
assigned for PTSD from 10 to 30 percent, effective from 
November 1996; increased the evaluation assigned for shrapnel 
wound to the head to 10 percent, effective from August 1994; 
and deferred a decision on a claim for an increase for 
service connected shrapnel wound to the right thigh.  The 
veteran appealed the August 1999 decision.  A December 1999 
rating decision increased the assigned rating for shrapnel 
wound to the right thigh to 10 percent, effective August 
1994.  The veteran did not express satisfaction with the 
evaluations for any of these disabilities, and they remained 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an April 2000 decision, the Board increased the evaluation 
for the veteran's PTSD to 30 percent for the period prior to 
November 7, 1996.  The remaining claims were denied.  

The veteran appealed the April 2000 Board decision to the 
Court.  In a May 2001 order, the Court granted a motion to 
remand the veteran's claims to the Board for action 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran's appeal has now been returned to the Board for 
further consideration.  


FINDINGS OF FACT

1.  The veteran's PTSD was productive of no more than 
definite social and industrial impairment prior to November 
7, 1996.  

2.  The veteran's PTSD has been productive of no more than 
definite social and industrial impairment from November 7, 
1996; his PTSD is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

3.  The veteran's shrapnel wound to the right thigh is 
productive of occasional tenderness and numbness, without 
evidence of limitation of function of the affected body part, 
or of muscle injury.  

4.  The veteran's shrapnel wound to the head is productive of 
occasional tenderness, but no more than moderate impairment 
due to disfigurement, and no limitation of function of the 
affected body part.

5.  The veteran has one to three vascular headaches each week 
that are not prostrating or productive of nausea, do not 
interfere with his work, last between one and one and a half 
hours, and are relieved with pain medication. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.7 (2001). 

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001)

3.  The criteria for an evaluation in excess of 10 percent 
for shrapnel wound of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7803, 7804, 7805 (2001). 

4.  The criteria for an evaluation in excess of 10 percent 
for shrapnel wound of the head have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7800, 7803, 7804, 7805 (2001). 

5.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation currently assigned 
to his service connected disabilities are inadequate to 
reflect their current severity.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice of the grant of service connection for PTSD and a copy 
of the rating decision in January 1995, the veteran submitted 
a notice of disagreement with the evaluation.  He was 
provided with a statement of the case in February 1995, which 
included the laws and regulations governing the evaluation of 
PTSD.  A statement of the case for the issues of increased 
evaluations for shrapnel wounds to the head and right thigh 
was issued in August 1998, and a statement of the case for 
the issue of the evaluation of service connected headaches 
was issued in June 1999.  These contained the laws and 
regulations pertaining to the evaluation of these 
disabilities, as well as the reasons and bases for the denial 
of the veteran's claims.  Supplemental statements of the case 
that addressed some or all of these claims were issued in 
August 1999 and December 1999.  These included additional 
laws and regulations pertaining to the evaluation of the 
veteran's disabilities, including changes to the regulation 
governing the evaluation of PTSD that became effective from 
November 7, 1996.  The Board concludes that the discussions 
of the statement of the case and the supplemental statements 
of the case informed the veteran of the manner of evidence 
required to prevail in his claim, and that VA's notification 
requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran and his wife offered testimony 
regarding his claim at a personal hearing conducted in June 
1995.  The issues of the evaluation of the veteran's PTSD and 
his shrapnel wounds of the head and right thigh were remanded 
for additional development in June 1999.  This development 
has been completed, and includes VA examinations of his 
disabilities.  The veteran has also been provided with the 
opportunity to submit evidence, and additional evidence has 
been received.  There is no indication that there is any 
further evidence that relates to the veteran's disabilities 
which has not yet been obtained, and the veteran has not 
identified any other sources of treatment for his 
disabilities that have not yet been contacted.  The Board 
must conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that these claims involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD

Entitlement to service connection for PTSD was established in 
a January 1995 rating decision.  A 10 percent evaluation was 
assigned for this disability, effective from August 18, 1994.  
After the veteran initiated an appeal of this evaluation, it 
was increased to 30 percent in an August 1999 rating 
decision, but only from November 7, 1996.  However, the April 
2000 Board decision increased the evaluation for PTSD for 
prior to November 7, 1996, to 30 percent.  This remains an 
appeal of the original evaluation assigned following the 
grant of service connection. 

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted after November 7, 1996, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 10 percent 
evaluation was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation for PTSD 
encompassed definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent disability evaluation for PTSD was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), 
effective from November 7, 1996, a 30 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The veteran underwent a VA psychiatric examination in 
November 1994.  On mental status examination, the veteran's 
affect was of anxiety with slight depression.  There was no 
evidence of any underlying psychosis.  The veteran was 
somewhat nervous and fidgety through most of the evaluation.  
His recent and remote memory were intact.  There was no 
evidence of delusions or hallucinations, and he denied 
suicidal ideations.  Judgment and insight were intact.  In 
summary, the veteran had active PTSD with some symptoms of 
generalized anxiety such as ongoing apprehension, symptoms of 
motor tension, and anxiety attacks.  The symptom profile also 
contained active PTSD signs such as recurrent distressing 
dreams, flashbacks, intensive psychological distress 
associated with symbolic and resembling events, feelings of 
detachment, affective restriction, hyperalertness, and 
hypervigilance associated with emotional lability.  This 
profile appeared to be of at least moderate intensity, and to 
be persistent.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1995.  He testified that he first began to 
experience psychiatric problems shortly after discharge from 
service.  The veteran stated that he did not have any 
problems remaining employed, so long as he did not have to be 
around other people for too long.  He had been employed at 
his current job for four years.  The veteran had not received 
any recent treatment for his PTSD, was not currently 
undergoing any treatment, and was not using medication.  He 
reported a problem with anger control, and with feeling 
nervous.  The veteran believed that this was a major factor 
in the failure of his first marriage.  He also believed that 
his problems continued to interfere with his relationships 
both at work and in his personal life.  See Transcript. 

At an August 1995 VA examination, the veteran reported 
continuous flashbacks since active service.  He also had 
violent dreams, which resulted in poor sleep patterns.  The 
veteran did not often socialize.  He preferred to be alone, 
and he avoided crowds.  The veteran had been divorced on two 
previous occasions, but had been married to his current wife 
since 1988.  He was very irritable and easily angered.  On 
objective examination, the veteran appeared somewhat anxious, 
and there was no evidence that he was laboring under any 
delusions or impaired reality.  There was no flight of ideas, 
and no suicidal or homicidal thinking.  His sensorium was 
clear, and his memory recall and concentration were good.  In 
summary, the examiner noted that the veteran described 
symptoms consistent with PTSD.  Although he made some 
attempts to become productive, a diagnosis of PTSD was 
warranted.  

The veteran underwent an additional VA psychiatric 
examination in March 1999.  He reported that he had been 
employed at the same place for the past eight years.  He 
continued to have dreams about Vietnam at least three to four 
times each month, which sometimes woke him from his sleep.  
He was also afraid of loud noises such as thunder.  However, 
he was post commander of his local VFW, and celebrated war 
related anniversaries and holidays.  The veteran was not 
currently undergoing any treatment, although he was on 
medication for his nerves.  There were no previous 
hospitalizations or treatment.  On mental status examination, 
the veteran was appropriately dressed and groomed, with 
adequate hygiene.  He appeared to be nervous and emotionally 
guarded, but was clear and coherent.  The veteran was well 
oriented, and he had adequate recall with good attention and 
concentration.  He denied suicidal or homicidal thoughts.  
His thought processes had no indication of delusions or 
hallucinations.  His sensorium was clear, and there was no 
indication of panic attacks.  He admitted to depression, 
headaches, and anxiety, but said that there was no sleep 
disturbance.  His insight and judgment were intact, and he 
had no problems maintaining adequate energy in his daily 
functions.  The diagnoses included PTSD, prolonged, mild to 
moderate with intervening anxiety and depression.  The score 
on the Global Assessment of Functioning (GAF) scale was 
deemed to be 70.  In his discussion, the examiner stated that 
the veteran's PTSD directly affected his lifestyle and 
functioning.  There were intrusive and distressing 
recollections of events, with dreams, nightmares, and 
flashbacks which affected his daily functioning.  He was not 
able to maintain good social activities, and had feelings of 
detachment and difficulty maintaining significant 
relationships with others.  

The veteran's most recent VA examination for PTSD was 
conducted in October 1999.  He continued to work at his same 
job.  His subjective complaints were mostly centered on 
headaches and anxiety.  He also reported not sleeping well 
and feeling very depressed.  The veteran averaged four to 
five hours of sleep each night, with intervening nightmares 
of approximately one to two times each month.  He experienced 
flashbacks, which could be triggered by new stories, TV 
shows, loud noises, or diesel fuel.  On mental status 
examination, the veteran was appropriately dressed and 
groomed with adequate hygiene.  His affect and mood were 
quite guarded and depressed.  There was no indication of any 
abnormal thought process.  His speech remained clear and 
coherent, and his memory was appropriate, as was his 
attention and concentration.  He was oriented, and his 
insight and judgment were intact.  There was no indication of 
any panic attacks or any abnormal impulse control.  The 
veteran admitted to headaches and depression on a daily 
basis.  The diagnoses included PTSD, chronic, moderate, with 
intervening anxiety and depression, as well as dysthymic 
disorder, moderate, recurrent, secondary to PTSD, and anxiety 
disorder, generalized, chronic, secondary to PTSD.  His GAF 
was estimated to be 70.  Further treatment was recommended.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent prior to November 7, 1996, is not warranted.  
On both the November 1994 and August 1995 VA examinations, 
the veteran reported PTSD symptoms such as flashbacks, 
recurrent distressing dreams, feelings of detachment, 
hypervigilance and hyperalertness, and psychological distress 
associated with certain stimuli.  He did not like to 
socialize with other people, and experienced anxiety and 
depression.  However, the veteran was noted to be working 
full time, and to have held this job for a couple of years.  
He had good insight and judgment, and his memory and 
concentration were also good.  He did not experience 
delusions or hallucinations.  The November 1994 examiner 
opined that the veteran had symptoms of at least moderate 
intensity.  The Board finds that this symptomatology most 
nearly resembles that of definite impairment under the 
regulations in effect prior to November 7, 1996.  Under this 
regulation, definite impairment merits continuation of the 30 
percent evaluation currently in effect.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The Board also finds that entitlement to an evaluation in 
excess of 30 percent for PTSD from November 7, 1996, is not 
warranted under either the old or new criteria.  The findings 
of the March 1999 and October 1999 VA examinations show that 
the veteran's symptoms have continued to be similar to those 
noted in November 1994 and August 1995.  These include 
intrusive and distressing recollections of events, dreams, 
nightmares, and flashbacks.  He was unable to maintain good 
social activities, and he experienced anger control problems, 
depression and anxiety.  Sleep problems were noted in October 
1999.  However, these examinations also show that the veteran 
continues to be married and to enjoy the company of his 
family, and he has remained employed at the same job for over 
eight years.  He also socializes at the VFW.  The veteran 
does not experience any hallucinations, delusions, or 
thoughts of violence to himself or others.  He was well 
oriented, he speaks clearly, has adequate energy, and does 
not show any problems with his thought process.  The Board 
finds that this symptomatology continues to more nearly 
resemble that which is productive of definite impairment 
under the criteria in effect prior to November 7, 1996.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The current criteria also do not provide a basis for an 
increased evaluation.  The October 1999 examination noted 
that the veteran's affect was depressed.  However, the March 
1999 and October 1999 examinations both found that he has a 
GAF score of 70.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning." (Ibid.).  Both of these examinations 
report that the veteran has normal speech, that he does not 
experience panic attacks, that his sensorium is clear, that 
he does not have any memory problems, and that his judgment 
is normal.  The March 1999 examination stated that his energy 
level was adequate.  The veteran does not meet the criteria 
required for a 50 percent evaluation, and his symptomatology 
more nearly resembles that which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks that warrants a 
continuation of the current 30 percent rating.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  Therefore, an increased rating 
is not merited at any point from November 7, 1996 to the 
present.  

Shrapnel Wounds

Entitlement to service connection for shrapnel wounds of the 
right thigh and head was established in a September 1996 
decision of the Board.  A zero percent evaluation was 
assigned to each of these disabilities in an October 1996 
rating decision, effective from August 18, 1994.  The 
evaluation of the shrapnel wound to the head was increased to 
10 percent in an August 1999 rating decision, and the 
evaluation for the shrapnel wound of the right thigh was 
increased to 10 percent in a December 1999 rating decision, 
each effective from August 18, 1994.  These appeals both 
constitute appeals of the original evaluations.  

The veteran's shell fragment wounds of the right thigh and of 
the head are each evaluated as 10 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7804. Under that diagnostic 
code a 10 percent evaluation is the maximum allowable, which 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  Scars also may be 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7803, 
which warrants a maximum evaluation of 10 percent for 
superficial, poorly nourished scars with repeated ulceration.  
Scars also may be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, on the basis of any related limitation 
of function of the body part they affect.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face, or neck, a 10 percent 
evaluation is warranted for a disfiguring scar of the face 
which is of moderate impairment.  If the scar is severely 
disfiguring, especially if it produces a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
evaluation is warranted.  This code provides that a 50 
percent evaluation is warranted for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement. 

The pertinent evidence includes the report of a March 1995 VA 
examination.  On examination of the head and neck, there was 
a small piece of shrapnel at the right paracentral area.  The 
veteran had good range of motion of the neck.  An examination 
of the extremities also revealed good range of motion.  There 
was no palpable shrapnel of the right upper leg, which was 
noted to be present by history.  The diagnoses included 
shrapnel of the head and right thigh. 

At a June 1998 VA examination for headaches, the veteran 
noted that he had a history of shrapnel injuries to his right 
thigh and to the scalp.  He reported that he would 
occasionally have some numbness in the right thigh.  On 
examination, the veteran was noted to have a little bump 
under the skin on the right side of his head, which was 
slightly tender.  

An additional VA examination for headaches was conducted in 
September 1998.  He was reported to have been wounded in the 
head and right thigh, and he still had a piece of shrapnel 
embedded in the skull in the right paracentral region over 
the right ear.  On examination, the veteran had a bump which 
was slightly tender on the right side of his skull.  This was 
under the skin, and felt embedded in the skull.  There was no 
mobility to this mass, but it was slightly tender.  

The veteran was afforded a VA examination for scars in 
February 1999.  He stated that he was injured by a hand 
grenade during active service.  The veteran believed that 
shrapnel may have hit his head and become lodged in the 
scalp.  There was some light bleeding, and he was treated 
with Band-Aids.  On examination of the top of the scalp, 
there was a two centimeter bump under the skin, which was 
rough with sharp edges.  The skin overlying this area had a 
little scar formation.  The bump had the characteristics of a 
remaining shrapnel fragment under the skin, and there was 
tenderness present.  There was no adherence to the underlying 
bone or tissue, no ulceration, and no elevation or depression 
save for the small bump resulting from the shrapnel.  The 
veteran did not have any loss of underlying tissue, and there 
was no keloid formation or inflammation.  There was no 
discoloration or disfigurement, and it was covered by hair.  
The veteran did not have any limitation of function as a 
result of this scar.  The diagnosis was shrapnel fragment 
under the skin on the scalp along with a two centimeter scar, 
which was nontender and chronic.  

The veteran underwent a series of additional VA examinations 
in November 1999.  He had a history of a grenade shrapnel 
injury to his right occipital area of the scalp, as well as a 
shrapnel injury to the right upper lateral thigh area.  The 
veteran had experienced some mild bleeding of the scalp area 
at the time of the injury, but no sutures were required, and 
he was treated with a Band-Aid.  He was not hospitalized or 
seen by a doctor.  On examination of the veteran's skin, 
there was a small white area less than five millimeters in 
diameter in the right lateral thigh at the site of the 
shrapnel injury.  There was no lymphadenopathy and no edema.  
There was also an area of bump in the scar in the right 
occipital area.  This was linear, and about one inch in 
length.  There were no external scars seen.  The examiner 
stated that this was the site of the shrapnel injury.  There 
was no tenderness.  The veteran's joints and muscles appeared 
to function normally, and a neurologic examination found that 
the motor system and sensory system were normal.  The veteran 
did not recall any muscle injury or loss of muscle.  He had 
occasional right upper thigh pain and numbness, which he 
attributed to the shrapnel injury.  Except for a small area 
of hypopigmentation, the clinical examination was absolutely 
normal.  There was no evidence of muscle injury, disease, or 
problem, and there were no joint problems.  An X-ray study 
conducted at this time revealed a small metallic foreign body 
within the soft tissues to the hip, most likely representing 
shrapnel, but an otherwise negative examination.  The final 
diagnoses included shrapnel injury to the right occipital 
area of the scalp and right lateral thigh.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the residuals of a shrapnel wound to the 
head is not warranted.  As noted earlier, the veteran is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, the 
rating code for superficial and tender scars.  The highest 
evaluation available under this rating code is the 10 percent 
evaluation currently in effect.  Similarly, the highest 
evaluation available under the rating code for superficial 
and poorly nourished scars with ulceration is also 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Therefore, these rating codes do not provide a basis for an 
increased evaluation.  

The Board has considered entitlement to an increased 
evaluation under the rating code for disfiguring scars of the 
head, face, or neck, but the criteria for an increase are not 
met.  The veteran's scar has no elevation or depression 
except for a small bump.  There is no keloid formation, 
inflammation, or discoloration.  Finally, the scar is covered 
by the veteran's hair.  Thus, the Board finds that the scar 
is not severely disfiguring.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  

Finally, the Board has also considered entitlement to an 
increased evaluation under the rating code for limitation of 
function of the affected body part, but the evidence does not 
show that the scar results in any limitation of function.  
The March 1995 VA examination states that the veteran had 
good range of motion of the neck, and there is no evidence to 
suggest any other possible limitation of function as a result 
of this scar.  Therefore, an evaluation under this code is 
not warranted.  38 C.F.R. § 4.118, Code 7805.  

Similarly, the Board finds that entitlement to an evaluation 
in excess of 10 percent for the residuals of a shrapnel wound 
to the right thigh is not warranted.  As with the shrapnel 
wound of the head, the veteran is evaluated under the rating 
code for superficial and tender scars.  The rating code for 
superficial and poorly nourished scars with ulceration is 
also for consideration.  The highest evaluation available 
under these rating codes is the 10 percent evaluation 
currently in effect.  Similarly, the highest evaluation 
available under the rating code for superficial and poorly 
nourished scars with ulceration is also 10 percent.  
Therefore, these rating codes do not allow a basis for an 
increased evaluation.  38 C.F.R. §§ 4.118, Diagnostic Code 
7803, 7804.  

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which state that entitlement to an increased evaluation under 
the rating code for limitation of function of the affected 
body part is to be considered, also do not provide a basis 
for an increased evaluation of the shrapnel wound of the 
right thigh.  The veteran has subjective complaints of 
occasional tenderness or numbness at the site of his wound.  
However, the objective findings of the November 1999 VA 
examination indicate that this scar does not result in any 
functional impairment.  The examiner stated that except for a 
small area of hypopigmentation, the examination was normal.  
There was no evidence of muscle injury, disease, or problem, 
and no joint problems.  At this juncture, the Board notes the 
contentions of the veteran and his representative that this 
disability should be considered under the provisions of 
38 C.F.R. § 4.73 (2001) and other related regulations 
concerning muscle injury.  However, the Board finds that, as 
there is no indication of any limitation of function or 
muscle injury, the evidence does not allow for the 
application of 38 C.F.R. § 4.118, Diagnostic Code 7805, or 
for 38 C.F.R. § 4.73.  

The Board has also considered entitlement to an increased 
evaluation for both the shrapnel wound to the head and the 
shrapnel wound to the right thigh on an extraschedular basis, 
but application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that the veteran's service connected disabilities 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Headaches

Entitlement to service connection for headaches was 
established in a December 1998 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
August 18, 1994.  

The veteran's headache disability is currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100. Headaches are 
rated by analogy to migraine.  38 C.F.R. § 4.20 (1999).  
Under Diagnostic Code 8100, evaluation is based on the extent 
of impairment due to attacks of migraine headaches.  A 10 
percent rating for migraine requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating for migraine requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating for migraine requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100. 

The veteran was afforded a VA examination for headaches in 
June 1998.  He reported bad migraines, which first began 
toward the end of service, and have continued since that 
time.  These had been much worse in the past, but were 
currently in a phase where they did not bother him.  The 
veteran had some problems with his sleep, but he did not 
believe that he was awakened by headaches.  He said the 
headaches did not interfere with his work.  He described the 
headaches as being over the top of his head.  They consisted 
of a dull ache, and sometimes a feeling of pressure.  The 
headaches did not make him sick, and did not force him to go 
to bed.  They occurred about once each week, usually in the 
afternoon, but the veteran was not aware of anything that set 
them up.  Following a physical examination, including a 
neurological examination, the assessment was vascular 
headaches.  The examiner added that these were not currently 
a big problem.  

The veteran underwent an additional VA examination for 
headaches in September 1998.  He reported that he continued 
to have headaches about once a week, which were not 
particularly debilitating.  They were described as a dull 
ache mainly over the top of the head, but he was able to 
continue to work when they occurred.  They did not make him 
sick.  His past medical history was significant only for the 
shrapnel injuries.  His injuries had caused him to fall and 
become dazed, but he was not knocked out.  Following the 
physical and neurologic examination, the assessment was 
headaches, which were post traumatic headaches.  The examiner 
opined that the headaches were a result of the shrapnel 
injury to the head in service.  

At the November 1999 VA examination, the veteran was noted to 
have persistent headaches.  These had increased in intensity 
as well as frequency.  Currently, they occurred two to three 
times each week, mainly in the afternoon, and lasted for one 
to one and a half hours.  There was no associated nausea or 
vomiting, but he complained of spectacles in front of his 
eyes.  The diagnoses included headaches, vascular, tension.  

The Board finds that entitlement to an evaluation of greater 
than 10 percent for headaches is not warranted.  The 
veteran's headaches are evaluated by analogy to migraines.  
In order to warrant a 30 percent evaluation for his 
disability, the evidence should show that he experiences one 
prostrating headache each month over the last several months.  
The VA examination reports indicate that while the veteran 
experiences somewhere between one to three headaches each 
week, the attacks are never prostrating or productive of 
nausea or vomiting, they do not affect his ability to perform 
his job, they last for only one to one and a half hours, and 
they are relieved by pain medication.  Therefore, while the 
veteran's headaches occur weekly, they are not of the 
severity that is contemplated for a 30 percent evaluation, 
and entitlement to an increased rating is not established at 
any point during the appeal period. 




ORDER

Entitlement to an evaluation in excess of 30 percent prior to 
November 7, 1996, for PTSD is denied. 

Entitlement to an evaluation in excess of 30 percent from 
November 7, 1996, for PTSD is denied. 

Entitlement to an evaluation in excess of 10 percent for 
shrapnel wound of the right thigh is denied. 

Entitlement to an evaluation in excess of 10 percent for 
shrapnel wound of the head is denied. 

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

